Citation Nr: 1604356	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, to include as secondary to a service-connected disability.
 
2.  Entitlement to an initial compensable disability evaluation for non-Hodgkin's lymphoma (NHL).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) is from March 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in October 2014.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268(1998).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that peripheral neuropathy of the lower extremities had its onset in service or within one year of service discharge, or that such disability was caused by service or caused or aggravated by a service-connected disability.  Any peripheral neuropathy of the lower extremities cannot be presumed to be due to herbicide exposure in service.

2.  The weight of the probative evidence of record does not indicate any active disease, treatment phase, or noncompensated residual symptoms associated with the Veteran's non-Hodgkin's lymphoma.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service or service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2015).
2.  The criteria for an initial compensable rating for NHL have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7715 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in May 2005.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board takes note of the Veteran's contentions in his recent statements that the examiners statements that the Veteran's lymphoma was in remission were false; however, the Board finds that the examiners provided an adequate rationale for these opinions and sound explanation, in addition to basing their opinions on extensive and thorough examination of the Veteran and review of his claims file.  Therefore, the Veteran's VA examinations are adequate.  Moreover, the Veteran has not presented evidence of a current active residual disability stemming from his non-Hodgkin's lymphoma, and resultant treatment.  The Veteran has not suggested that he has received, or continues to receive, any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures since his treatment of his kidney in 2007.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Entitlement to Service Connection for Peripheral Neuropathy

In March 2005, the Veteran submitted a statement asserting that he was entitled to service connection for peripheral neuropathy as it was related to his service.  The Veteran was denied service connection by the RO in March 2006 and, after the Veteran perfected an appeal as to this issue, the Board remanded the claim for a VA examination and nexus opinion in October 2014.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pertinent law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).
Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), and are generally presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  

The Board notes that the Veteran has been previously service connected for diabetes mellitus as due to herbicide exposure, and therefore exposure to herbicides such as Agent Orange is conceded.  However, herbicide exposure alone is not considered to be a disability, the Veteran must develop a residual disability as a result of it. 

At the time the Veteran's claim was received, VA regulations provided that for peripheral neuropathy to be presumed to have been the result of herbicide exposure, the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for peripheral neuropathy.  Under the amendment, peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board notes that the Veteran was diagnosed with peripheral neuropathy of his bilateral lower extremities in 2002, more than 30 years after his discharge from service.  The Veteran does not assert, nor does the evidence show, that he was diagnosed with peripheral neuropathy within a year of his discharge, or that he experienced symptoms during that time frame that were later diagnosed as peripheral neuropathy.  Therefore, service connection cannot be awarded based on the herbicide exposure presumption.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See e.g., Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Therefore, the Board will now consider the Veteran's claim on a direct basis.  

The medical evidence of record indicates that the Veteran has been diagnosed with bilateral peripheral neuropathy.  Therefore the Veteran has a currently diagnosed disability and satisfies the first element of Shedden. 

Further, the Board concedes that the Veteran had service in Vietnam, and therefore is presumed to have been exposed to Agent Orange; therefore, the Veteran satisfies the second element of Shedden.  However, despite the Veteran's exposure to Agent Orange, it is the third element of Shedden upon which the Veteran's claim fails.  

The evidence does not show that the Veteran's current peripheral neuropathy of his extremities is the result of his military service.

In December 2014 the Veteran was afforded a VA examination for his peripheral neuropathy.  At that examination the examiner noted the Veteran's prior diagnosis of severe lower extremity neuropathy which predated his diabetes diagnosis.  The examiner noted that the Veteran was diagnosed with lower extremity neuropathy in 2002, but that he had no evidence of upper extremity neuropathy.  The examiner noted that the Veteran's neuropathy symptoms included intermittent pain, paresthesias and numbness of the lower extremities.  The examiner also noted that the Veteran had trophic changes of his left foot, including the absence of leg hair. The examiner noted that the Veteran's peripheral neuropathy began many years after discharge and that therefore it was less likely than not that his service caused his disability.  Specifically, the examiner found that agent orange can cause an acute peripheral neuropathy that would occur within weeks of exposure and not decades later, so there was no direct association.

In addition to the documented medical evidence, the evidence includes the Veteran's statements asserting that his symptoms are related to his service.  Although the Veteran is considered competent to report that he has numbness and pain, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or the causal questions off whether his peripheral neuropathy is related to his in-service experiences.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because the Veteran lacks the medical expertise to competently offer an opinion as to the etiology of peripheral neuropathy, his statements as to etiology are afforded little probative value.  

Here, the Veteran was diagnosed with peripheral neuropathy based on symptoms that manifested decades after service and the medical professionals who have addressed the etiology of the peripheral neuropathy have found it to be less likely than not the result of his military service.

With regard to the Veteran's claim for secondary service connection as due to his diabetes, the Board notes that secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Here, it is undisputed that the Veteran is currently diagnosed with peripheral neuropathy of the bilateral lower extremities.  The Veteran is service connected for diabetes mellitus.  The issue is therefore whether the Veteran's peripheral neuropathy was either caused or aggravated by his service connected disability.

The Board notes that in a December 2014 VA examination the examiner specifically stated that it was less likely than not that the Veteran's peripheral neuropathy was caused or aggravated by his service connected diabetes mellitus.  Specifically, the examiner noted that the Veteran already had severe neuropathy for more than a decade prior to his diagnosis of diabetes.  The examiner further explained that, although diabetes can be associated with peripheral neuropathy, such usually manifests after years of having diabetes.  In this case, the examiner noted that there was no evidence of aggravation of the Veteran's peripheral neuropathy since the diagnosis of diabetes; furthermore, no other service connected condition was associated with the Veteran's neuropathy.  

The Board finds that this December 2014 examiner's opinion includes a meaningful rationale that is rooted in the examiner's review of the Veteran's claims file and in physical examinations of the Veteran.  In essence, the examiner's opinion clearly discusses why the Veteran's diabetes is less likely than not the cause of the Veteran's peripheral neuropathy.  Here, the Board attaches great weight to the opinion that includes a rationale that is consistent with the record and supported by accepted medical principles.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140(1993)(the weight of a medical opinion is diminished where the basis for the opinion is not stated).  

While the Veteran believes that the service-connected diabetes has caused the peripheral neuropathy disability, he has provided no medical support for his opinion.  Moreover, establishing the etiology of peripheral neuropathy is not capable of lay observation but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)(lay persons are competent to provide opinions on some medical issues); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007)(lay persons not competent to diagnose cancer).  Here, the determination of the etiology of the Veteran's peripheral neuropathy is a medically complex question that the Veteran lacks the medical qualification to address.

As such, the criteria for secondary service connection have not been met and the Veteran's claim is denied.

Entitlement to an Initial Compensable Rating for NHL

In March 2005 the Veteran claimed service connection for his NHL and was granted a noncompensable rating in March 2009.  The Veteran appealed this non compensable rating in a May 2009 notice of disagreement and perfected his appeal with a December 2011 VA Form 9.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55(1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

The Veteran's non-Hodgkin's lymphoma is rated under Diagnostic Code 7715.  Under Diagnostic Code 7715, non-Hodgkin's lymphoma with either active disease or during a treatment phase is rated 100 percent.  There is no lesser rating under Diagnostic Code 7715, but rather any residual disability is rated separately.  Under the note to Diagnostic Code 7715, the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by a mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated on any current residual disabilities that are present.

The Veteran was diagnosed with NHL in 1993 and received subsequent radiation treatment.  Three years after radiation treatment, another abnormal lymph node was found behind his left ear, which was removed.  After that point, the Veteran is considered to have been in remission of his NHL.  The Veteran's condition was watched over those years by his private physician at the MidOhio Oncology Clinic, and records consistently showed the Veteran in remission with no further evidence of the disease.  

VA treatment and private records associated with the claims file reflect that the Veteran had follow up visits in which his lymphoma was noted not to be recurring.  

In 2007, the Veteran began to have pain in his abdomen and back and sought treatment from Dr. A. who obtained a CT scan of the area.  The scan revealed that the Veteran had a kidney mass, which he subsequently had excised.  The surgery also revealed some "shotty lymph nodes" in the abdomen but no further evidence of disease.  Of note, the surgery was to remove presumed renal cell carcinoma.  There is no indication that renal cell carcinoma is a residual of the Veteran's NHL.  Moreover, the Board notes that 2007 and 2008 Omaha VAMC records reported that the Veteran had a history of lymphoma, but that he had been in remission for 16 years and that he had gained a healthy amount of weight over the period of his visits.  

In February 2011 the Veteran was afforded a VA examination for his NHL.  At that examination the examiner noted that the Veteran's lymphoma was diagnosed in 1993, his subsequent radiation treatments and his recurrence three years later.  The examiner noted that the Veteran's course since onset of the NHL had been stable and that his radiation therapy was completed.  He noted no side effects of the Veteran's current treatment and stated that the Veteran was in a period of remission.  Generally the examiner found that the Veteran experienced fatigue without any bleeding tendencies or gastrointestinal symptoms.  The examiner noted that the Veteran was retired due to medical problems, but did not specify that it was his NHL which caused his retirement.  

In September 2014 the Veteran was afforded a VA examination for his service connected NHL.  At that examination the examiner reviewed the Veteran's medical history of his lymphoma.  The examiner noted that based on the Veteran's reports, no continuous medication was necessary for the control of his lymphatic condition.  The examiner acknowledged the Veteran's past removal of his neck lymph nodes and his radiation therapy in 1993 but did not note any recent or recurrent treatment.  The examiner found that the Veteran's disease was in active status, but also specifically noted that he was not undergoing any treatment.  The examiner further found that the Veteran's lymphatic condition did not impact his ability to work.  

In November 2014 the Veteran's private physician, Dr. A., provided a statement noting that he had been under the doctor's care for his NHL since the original diagnosis in 1993.  Dr. A. noted that the Veteran had not required any further treatment since his removal of his neck lymph nodes in the 90s, until the discovery of lymphadenopathy in the abdomen.  Dr. A. noted that the Veteran's last CT scan was in January 2014, at which evidence of abdominal and pelvic lymph nodes were found.  Dr. A. noted that although small lymphocytic lymphomas are low grade and highly treatable, most patient show indications such as night sweats, weight loss and fever and eventually require some treatment.  

In December 2014 a VA opinion was issued regarding the Veteran's severity of his NHL, at which point the examiner reviewed the Veteran's claims file but did not conduct an in-person examination.  The Board notes that this in-person examination was not conducted because the Veteran called the examining clinic and requested that the evaluation be performed over the phone.  The examiner noted in his report that since the Veteran had been seen very recently with a thorough in-person examination, the examination was able to be performed via the phone.  The examiner acknowledged the Veteran's NHL diagnosis in 1993 and found that the disease was in active condition, only citing the surgery and radiation treatment that the Veteran had in the 1990s.  The examiner explained this finding of an "active" status by noting that lymphocytic lymphoma is an indolent disease that is not curable and is present in the Veteran's body always.  He noted that although the Veteran was not receiving treatment for his lymphoma, it was still in his system because it could not be cured.  The examiner did note that the Veteran was not known to have any constitutional symptoms that represented a progression of the disease that would warrant treatment.  So, clinically, the examiner explained that the Veteran could be considered in "remission" as he did not require treatment, but that the disease was still "active" because he still has lymphoma.  

In addition to the medical evidence of record, the Veteran has also submitted his own statements regarding his assertions that he should be at a compensable rating for his NHL.  In May 2013 the Veteran submitted a statement specifying which doctors he has been treated by for his lymphoma, details of his treatment and the doctors' findings.  The Veteran noted that he has been treated by Dr. A. and wrote "[t]o say I am in remission is true but only since 2007 when assured by Dr. W. and A. nothing could be done about the further finding of the lymph nodes close to the kidney."(Emphasis added)  However, in July 2015 the VA received another statement by the Veteran in which he asserted that he was not in remission from 2004-2014 and that all the information the VA based its decision on false information.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as determining whether his NHL is either active or in a treatment phase.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

After a thorough review of the claims file, the Board finds that the Veteran does not experience active NHL, or any chronic residual disability warranting the applicability of another diagnostic code (other than for hyperthyroidism for which the Veteran is already service connected as a result of his NHL). 

The Veteran's initial treatment for his lymphoma did require radiation, but this occurred decades before the appeal period and is not for consideration.  During the course of the appeal, since 2005, the Veteran has not been actively treated for NHL.  The February 2011 VA examiner noted that the Veteran had minimal symptoms as residual of his NHL and that his lymphoma was in a period of remission.  The Board takes note of the September 2014 and December 2014 VA examiner opinions and the November 2014 private opinion noting that the Veteran's condition is never considered totally cured, but the examiners did explain that the Veteran did not currently require treatment for his NHL.  Moreover, the VA examiners, although they marked the Veteran's lymphoma as technically active, qualified this notation with the statement that because the lymphoma is in the Veteran's system he will never be "cured" even while he is not being actively treated for the disease.  The VA examiners, specifically the December 2014 examiner, did not note any constitutional symptoms which would represent a progression of the disease warranting treatment.  

As to the Veteran's opinion that he has residuals of his disease and treatment for the disease, the Board finds his opinion is not competent evidence, as the Veteran lacks the medical training and expertise to determine whether his NHL is non-active.  "Competency ... must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6 Vet. App. 465, 469(1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As a layperson, the Veteran lacks the medical training to be able to determine whether his NHL is active.  For this reason, the Board finds that his opinion is not sufficient to establish the presence of any active or treatment phase of lymphoma.

The Board has reviewed the letter from Dr. Aggarwal from November 2014, but the letter does not describe any specific active treatment for NHL.  Dr. Aggarwal noted the 2007 nephrectomy, but did not suggest that renal cell carcinoma was the result of the Veteran's NHL.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229(1993).

Under Thun v. Peake, 22 Vet App 111(2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lymphoplasmacytic lymphoma is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lymphoma with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Essentially the schedular rating criteria dictates that any residual disability caused by NHL be rated separately.  Moreover, the Veteran has not reported any specific symptomatology that has been related to his NHL.  The Veteran primarily reports some fatigability, but this has been attributed by medical opinion to factors other than his NHL.  Otherwise, the Veteran is asymptomatic as his lymphoplasmacytic lymphoma is technically noted by examiners to be in remission.  The Board does acknowledge that the Veteran's status of "in remission" is based on the fact that his lymphoma, while it cannot be cured, does not currently require treatment or manifest symptoms.  Although the Veteran still has lymphoma, such is not considered to be actively present due to these factors.  Therefore, the rating criteria allowing 100 percent for active lymphoma and 0 percent for lymphoma in remission is appropriate for rating the veteran's disability, as previous examiners have provided this thorough explanation of their diagnoses and the Veteran's current condition.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his December 2014 VA examination, the examiner specifically opined that the Veteran's lymphoma did not impact his ability to work, and the Veteran has not contended he is unemployable solely due to his service-connected lymphoma.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected lymphoma has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Service connection for peripheral neuropathy, to include as secondary to a service-connected disability, is denied.  

An initial compensable disability evaluation for NHL is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


